DETAILED ACTION
Election/Restrictions
Claims 4-7, 10, 11, 14-16 & 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the replies filed on March 9, 2021 & March 26, 2021.  It is further noted that a verbal election was made of record on May 18, 2021, in order to clearly identify the elected embodiments.  The elected embodiments are as follows: Species A – fig. 3a; Species B – fig. 8a; Species C – fig. 9; Species D – fig. 11b; Species E – fig. 13a; Species F – fig. 14; Species G – fig. 17; and Species H – fig. 21.  Claims 4-7 are withdrawn since they read on the non-elected fig. 10 embodiment.  Claim 10 is withdrawn since it reads on the non-elected fig. 13d embodiment.  Claim 11 is withdrawn since it reads on the non-elected fig. 12 embodiment.  Claims 14-16 are withdrawn since they read on the non-elected fig. 16 embodiment.  Claims 19-20 are withdrawn since they read on the non-elected fig. 23 embodiment.
Applicant's election with traverse of the above species in the replies are acknowledged.  The traversal is on the ground(s) that the subject matter of each group are sufficiently related and that a search would encompass the subject matter of all the groups.  This is not found persuasive because the requirement set forth the specific technical features where unity of invention was lacking among the species; and the inventions require a different field of search, e.g., employing different search strategies and/or search queries.  Accordingly, the requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The multiple information disclosure statements (25 separate IDS’s so far) submitted on the record, were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 8, 17 & 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/023094.   WO`094 teaches of a vacuum adiabatic body (fig. 3a), comprising: a first plate (10) defining at least a portion of a wall for a first space; a second plate (20) defining at least a portion of a wall for a second space having a second temperature different from a first temperature of the first space (interior vs ambient temperature); a sealing (60, 61) that seals the first plate and the second plate to provide a third space having a third temperature between the first temperature and the second temperature, wherein the third space is a vacuum space (defined as a vacuum space part); a support (30 + 32) that maintains the third space; a heat resistance unit (different (32)) that reduces a heat transfer amount between the As to Claim 2, the first bar and the second bar have a same length (shown).  As to Claim 8, the heat resistance unit comprises at least one radiation resistance sheet (one of the (32’s)) disposed in the third space, and wherein the at least one radiation resistance sheet is supported by at least one of the first bar or the second bar (fig. 3(a)).  As to Claim 17, a planarization plate (one of the (35’s) for instance) that prevents the first and second plates from being bent is disposed between the first bar and the second bar and the first plate and the second plate, respectively.  Regarding Claim 18, the position is taken that the similarly claimed features have adequately been mapped within the rejections and therefore a redundant mapping of the features is superfluous.  Conversely, the newly recited features within Claim 18 are as follows: main body (2) providing an internal space in which goods are stored; a door (3) configured to open and close the internal space; a refrigeration cycle (cycle disclosed) that supplies cold air to the internal space, the refrigeration cycle comprising: a compressor (4) that compresses a refrigerant (refrigerant); a condenser (5) that condenses the compressed refrigerant; an expansion valve (6) that expands the condensed refrigerant; and an evaporator (7) that evaporates the expanded refrigerant to dissipate heat, wherein the door or the main body comprises a vacuum adiabatic body (fig. 2). 
Claims 1 & 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park [US 8,765,247].  Park teaches of a vacuum adiabatic body (fig. 7), comprising: a first plate (100) defining at least a portion of a wall for a first space; a second plate (200) defining at least a portion of a wall for a second space having a second temperature different from a first temperature of the first space (interior vs ambient temperature); a sealing (epoxy used to hermetically bond and seal the plates) that seals the first plate and the second plate to provide a third space (600) having a third temperature between the first temperature and the second temperature, wherein the third space is a vacuum space (defined as a vacuum space part); a support (depicted in fig. 7) that maintains the third space; a heat resistance unit (400) that reduces a heat transfer amount between the first plate and the second plate; and an inherent exhaust port (as is conventional in the vacuum art process) through which a gas (air) of the third space is exhausted, wherein the support comprises: a main support (500) having a two-dimensional planar structure and crossing the third space; and a first bar (angled bar 300a) and a second bar (angled bar 300b), which respectively extend from both sides of the main support toward the first plate and the second plate, respectively.  As to Claim 2, the first bar and the second bar have a same length (shown).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2017-023094 in view of Jung [US 2013/0105494].  WO`094 teaches applicant’s basic inventive claimed body as outlined {mapped} above, including the main support having a non-lattice shape; but WO`094 does not disclose a metal coating on the surfaces of the main support having a low emissivity.  As to the use of metal coatings within a vacuum space, Jung is cited as an evidence reference for the conventionally known technique of applying metal films / coatings upon surfaces (defined as conventional coating or plating of sliver or copper) [0069-0074] within a vacuum space in an analogous art.  As such, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a metal coating onto surfaces of the main support in view of Jung’s teaching because this arrangement would enhance the versatility of WO`094’s device by increasing the surface area by which radiant heat transfer within the space is cut off, thereby improving the efficiency of the insulative properties. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Jung [US 2013/0105494].  Park teaches applicant’s basic inventive claimed body as outlined {mapped} above, including the main support having a non-lattice shape; but Park does not disclose a metal coating on the surfaces of the main support having a low emissivity.  As to the use of metal coatings within a vacuum space, Jung is cited as an evidence reference for the conventionally known technique of applying metal films / coatings upon surfaces (defined as conventional coating or plating of sliver or copper) [0069-0074] within a vacuum space in an analogous art.  As such, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a metal coating onto surfaces of the main support in view of Jung’s teaching because this arrangement would enhance the versatility of Park’s device by increasing the surface area by which radiant heat transfer within the space is cut off, thereby improving the efficiency of the insulative properties. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over WO`094.  WO`094 teaches applicant’s basic inventive claimed body as previously outlined, including at least one circular opening having an inner edge that contacts one of the bars; but does not show the opening as being cross-shaped.  As to the shape of the opening, the position is taken that it would have been an obvious matter of personal preference to vary the shape or size of an element depending upon the needs and/or preferences of the user, since such a modification would have involved a mere change in the size or configuration of a component.  A change of this degree is generally recognized as being within the level of ordinary skill in the art as dependent upon the needs and/or preferences of the designer.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over WO`094 in view of JP 2012207682.  WO`094 teaches applicant’s basic inventive claimed body, including the use of a sheet base (one of (32) for instance); but does not show the sheet base as having a sheet protrusion.  As to this feature, JP`682 is cited as an evidence reference for the known teaching of placing a sheet base (110) in between two plates (101, 102), where the sheet base includes a sheet protrusion (111).  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the sheet base of WO`094 so as to include a sheet projection in view of JP`682’s teaching because this arrangement would provide additional internal support and stability due to the protrusion making contact with one of the plates while also maintaining the effect of blocking heat transfer.  Regarding Claim 13, as modified, a conduction prevention tool (can be viewed as any of the portions on the sheet base that are parallel to both of the plates – in a manner similar to applicant’s depiction of a conduction prevention tool (341)) is disposed between the at least one radiation resistance sheet, which is self-standing, and the one of the first plate or the second plate to prevent heat conduction from occurring.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see attached Form PTO-892 showing various insulation body structures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866.  The examiner can normally be reached on Mon-Fri 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOH
July 1, 2021

/James O Hansen/Primary Examiner, Art Unit 3637